Citation Nr: 0807173	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for schizophrenia, to include as secondary 
to a service-connected seizure disorder, has been received.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from July 1977 to March 1979.  
He also served in the Army National Guard prior to service, 
and had subsequent service in the Army Reserve.

In June 1987, the RO denied the veteran's claim for service 
connection for nervous conditions, including schizoid 
personality.  In September 1998, the RO denied the veteran's 
claim for schizophrenia, to include as secondary to his 
service-connected seizure disorder.  The veteran filed a 
November 1998 notice of disagreement (NOD), the RO issued an 
April 1999 statement of the case (SOC), and the veteran filed 
a May 1999 substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals).  However, the veteran withdrew 
his appeal in July 2002, prior to a Board decision.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision in which 
the RO ruled that the claim for service connection for 
schizophrenia "remains denied."  The veteran filed a notice 
of (NOD) in August 2005, and the RO issued a statement of the 
case (SOC) in November 2005.  The veteran filed a substantive 
appeal (via a VA Form 9) in January 2006.

Although the RO framed the issue in the rating decision and 
SOC as entitlement to service connection for schizophrenia, 
it apparently treated the claim as a petition to reopen the 
previously denied claim for service connection for 
schizophrenia, which it denied.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).

In August 2005, the veteran filed a statement in which he 
expressed his desire to revoke the power of attorney he had 
given to his representative and to represent himself before 
the Board.  The Board recognizes the revocation and 
recognizes the veteran as proceeding pro se in this appeal.

As a final preliminary matter, the Board notes that, in May 
2006, within 90 days of the RO's March 2006 letter informing 
the veteran that his appeal had been certified to the Board, 
the Board received evidence from the Stratton VA Medical 
Center (VAMC).  This evidence consists of: (1) an undated 
cover letter indicating that enclosed is a list of the 
veteran's appointments for behavioral health and neurological 
care that the veteran had kept and that showed both 
conditions are chronic and require ongoing care; (2) the 
referenced list of appointments; and (3) the veteran's 
request for a copy of this information with an attached 
August 1989 letter from a VA administrator indicating that 
the veteran was receiving VA care for epilepsy and 
schizophrenia.  After reviewing the evidence, the Board finds 
that it may proceed with considering the veteran's petition 
to reopen his claim for service connection for schizophrenia 
without remanding the petition to the RO, because the 
additional evidence contains the same information indicating 
that the veteran has been and is being treated for epilepsy 
and schizophrenia that the RO has already considered, and is 
therefore not pertinent to the issue on appeal.  See 38 
C.F.R. § 20.1304(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen on appeal has been 
accomplished.

2.  In a September 1998 rating decision, the RO denied the 
veteran's claim for service connection for schizophrenia, to 
include as secondary to a service-connected seizure disorder, 
the veteran filed a NOD with this decision in November 1998, 
and the RO issued a SOC in April 1999.  Although the veteran 
filed a May 1999 substantive appeal in response to the SOC, 
he withdrew his appeal in July 2002.

3.  No new evidence associated with the claims file since the 
September 1998 rating decision, when considered by itself or 
in connection with evidence previously assembled, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for schizophrenia, or raises a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision that denied the claim 
for service connection for schizophrenia, to include as 
secondary to a service-connected seizure disorder, is final.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 20.204, 20.302, 20.1103 (2007).

2.  As evidence received since the September 1998 denial is 
not new and material, the requirements for reopening the 
claims for service connection for schizophrenia, to include 
as secondary to a service-connected seizure disorder, are not 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to petitions to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In this appeal, in a March 2005 letter, the RO noted that the 
veteran's claim for service connection for schizophrenia had 
been denied because it was found to have existed prior to 
service and that, in order to reopen this previously denied 
claim, he had to submit evidence relating to this fact and 
showing a connection between his schizophrenia and his 
service-connected seizure disorder.  This letter also 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the underlying claim for 
service connection for schizophrenia on a secondary basis, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claim.  
The July 2005 RO rating decision reflects the initial 
adjudication of the petition to reopen after issuance of that 
letter.  Hence, the March 2005 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement. 

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates; however, as the 
decision herein denies the petition to reopen, no disability 
rating or effective date is being, or is to be, assigned; 
thus, there is no possibility of prejudice to the veteran 
under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well VA outpatient treatment (VAOPT) records and 
reports of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the petition to reopen and the 
underlying service connection claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the petition to reopen.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in 
service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Under 38 C.F.R. § 3.310(a) (2007), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2007).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(a) (2007).  In this regard, temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
disability (as contrasted to symptoms) has worsened.  See 
Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

As indicated above, the RO denied the veteran's claim for 
nervous conditions in June 1987.  At that time, the RO found 
that the veteran's diagnosed conditions, schizoid personality 
and paranoid personality, were constitutional or 
developmental abnormalities that were not disabilities under 
VA law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  The 
RO's subsequent, September 1998 denial was for service 
connection for schizophrenia, which is a disability for VA; 
thus, this was a decision on a new claim and not a petition 
to reopen.  The RO denied the veteran's claim for service 
connection for schizophrenia, to include as secondary to a 
service-connected seizure disorder, in September 1998, and 
notified him of this decision in October 1998.  The veteran 
filed a NOD in November 1998, the RO issued a SOC in April 
1999, and the veteran filed a substantive appeal in May 1999.

In July 2002, the veteran filed a statement in support of 
claim (VA Form 21-4138) in which he requested that VA 
"cancel" his pending appeal, and indicated that he was 
satisfied with his present VA rating.  An appeal may be 
withdrawn any time prior to the Board's issuance of a final 
decision.  See 38 C.F.R. § 20.204((b)(3) (2007).  The 
veteran's July 2002 statement in support of claim met the 
requirements for a valid withdrawal of an appeal.  See 
38 C.F.R. § 20.204(a),(b)(1),(2) (2007).  As such, his 
withdrawal of the appeal is deemed a withdrawal of his NOD 
and substantive appeal.  See 38 C.F.R. § 20.204(c) (2007).  
The RO's September 1998 decision is therefore final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

The Board notes that, in a May 2005 letter, the veteran 
indicated that he did not write the July 2002 statement 
requesting withdrawal of his appeal.  However, as the July 
2002 document is signed by the veteran, the Board has no 
other alternative but to presume that it was written and 
signed by the veteran, in the absence of evidence to the 
contrary.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran's representative at that time 
filed a petition to reopen his claim for service connection 
for schizophrenia, as secondary to his service-connected 
seizure disorder, in February 2005.  Regarding petitions to 
reopen filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the September 1998 rating decision, the RO noted that the 
veteran had been granted service connection for his seizure 
disorder based on aggravation of this preexisting disorder by 
service.  The RO also noted that evidence indicating that the 
veteran's schizophrenia was related to his seizure disorder 
also indicated that this relationship existed prior to 
service.  According to the RO, because the evidence indicated 
that the schizophrenia existed prior to service, and did not 
indicate that the schizophrenia had been aggravated by 
service, service connection was not warranted.  The RO added 
that the evidence did not establish that the veteran's 
schizophrenia was related to service in any way.

As noted above, in VAOPGCPREC 3-2003, VA's general counsel 
held that, in order to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
There is no basis for reopening the veteran's claim for 
service connection for schizophrenia based either on this 
interpretation or on the RO's rationale for denial in the 
September 1998 rating decision.

The bases for the RO's September 1998 denial were that there 
was no evidence showing that the veteran's preexisting 
schizophrenia was aggravated by anything in service, 
including the seizure disorder to which it was related, and 
that there was no evidence to otherwise indicate that the 
schizophrenia was related to service.  The evidence before 
the RO at the time of the September 1998 denial included the 
veteran's service medical records, which contain a May 1978 
consultation sheet reflecting that the physician considered 
possible organic brain syndrome versus mental retardation, 
but diagnosed a seizure disorder and no psychiatric disorder.  
A December 1978 consultation sheet notes that the veteran 
admitted to having had seizures prior to service and to 
leaving this information off of his enlistment examination 
report of medical history.  The impression was possible 
schizoid personality.  The service medical records do not 
contain any other notes indicating complaints, treatment, or 
diagnosis of a psychiatric disability, and the separation 
psychiatric examination was assessed as normal.

In the January 1980 rating decision granting service 
connection for a seizure disorder, the RO noted the medical 
evidence showing a prior history of lead poisoning at age 2 
followed by "fits."  In addition, a July 1988 VA 
examination report indicates that the veteran indicated he 
was hospitalized at age 9 for a nervous breakdown, and 
contained a diagnosis of schizophrenia, paranoid type, 
chronic.  An October 1997 VA examination report also notes 
the veteran's pre-service psychiatric history, and included a 
diagnosis of paranoid schizophrenia and possible paranoid 
psychosis secondary to seizure disorder, but not explain the 
relationship between two disabilities.  However, after noting 
the veteran's history of a seizure disorder and psychiatric 
problems since that time, both prior to service, the 
physician who prepared the June 1998 VA examination report 
wrote that he would defer to a VA psychiatrist to whom the 
case was being referred.  He noted that there was some 
documentation in the literature of a correlation between 
seizure disorder and psychosis, but that it was difficult to 
determine.  The VA psychiatrist to whom the case was referred 
sated that, whether the veteran had schizophrenia or a 
schizophrenic form disturbance secondary to the seizure 
disorder, "the chronic psychotic disorder he manifests now 
must be viewed as having its origins in childhood, not in the 
military service.

Based on the above-referenced evidence in the September 1998 
decision, the RO concluded that the veteran's schizophrenia, 
whether or not secondary to his seizure disorder, existed 
prior to service, as did the seizure disorder.  Moreover, 
because the service medical records did not indicate that 
there was any psychiatric disability, this evidence reflects 
that any preexisting schizophrenia was not aggravated by 
service, or otherwise related to service.

Significantly, none of the evidence received since the 
September 1998 denial, including VAOPT notes pertaining to 
psychiatric treatment and an April 2002 VA general 
examination report containing a diagnosis of possible 
paranoid personality or psychosis, indicates that the 
veteran's schizophrenia did not preexist service or that it 
was aggravated by or otherwise related to service.  Indeed, 
the April 2002 VA examiner noted that the veteran had been 
hospitalized prior to service for behavioral problems and 
that may have been the earliest reflection of his personality 
differences.  This evidence had not been considered by agency 
adjudicators in connection with the previously denied claim 
and petition to reopen, and this evidence is not cumulative 
or redundant of evidence previously of record.  Thus, it 
constitutes "new" evidence.  However, to the extent that 
this evidence addresses the bases for the last prior final 
denial-i.e., whether veteran's schizophrenia preexisted 
service, whether it was aggravated by the veteran's seizure 
disorder or anything else in service, or whether it is 
otherwise related to service-the evidence indicates that the 
veteran's schizophrenia preexisted service and is not related 
to service.  Thus, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

As for the veteran's statements, the Board notes that as a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-to include the etiology of his 
schizophrenia.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Therefore, where, as here, 
resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
schizophrenia, to include as secondary to a service-connected 
seizure disorder, are not met, and the September 1998 RO 
denial of this claim remains final.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.   
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for 
schizophrenia, to include as secondary to a service-connected 
seizure disorder, is denied.



____________________________________________
JACQUELINE E.. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


